 In the Matter of HERMAN WARD AND ROMAN J. THEUISCH, CO-PARTNERS,D/B/A MACOMB COACH AND TRAILER COMPANY, EMPLOYERandIN-TERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 7-R-2585.=Decided July 17,1947Mannand Ash,,by Mr. Arthur M. Mann,of Port Huron, Mich., forthe Employer.Cllr.Fred Andrews.of Port Huron, Mich.,for the Petitioner.Mr. TV. J. Sim,of Port Huron,Mich.,for the Intervenor.Mr. Martin Sacks,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon an amended petition duly filed, a prehearing election was con-ducted on April 18, 1947, under the direction and supervision of theRegional Director for the Seventh Region, among the employees ofthe Employer in the alleged appropriate bargaining unit, to deter-mine whether they desired to be represented, for the purposes of col-lective bargaining, by the Petitioner or by Peaceful Council ofMacomb Trailer Coach Workers, or by neither.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that of the approximately 40 eligible voters 1all cast ballots, of which 31 were for the Petitioner, 7 were for PeacefulCouncil of Macomb Trailer Coach Workers, and 2 were against repre-sentation by either union.Thereafter, a hearing was held on May 15, 1947, at Port Huron,Michigan, before Harry N. Casselman, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.At the hearing the Employer moved to dis-miss the petition on various grounds discussed below.The hearing3At the hearing,the Employer questioned for the first time the eligibility of threetemporary employees who had voted,on the ground that they were then no longer employedat the Employer's plant.However,we find it unnecessary to pass on the question of theireligibility to vote because,apart from other considerations,their votes could not haveaffected the election results.74 N LR B., No. 101.540 MACOMB COACH AND TRAILER COMPANY541officer referred the motion to the Board for ruling thereon.For rea-sons appearing hereinafter, the motion is hereby denied.The Em-ployer's request for oral argument is denied inasmuch as the record,in our opinion, adequately presents the issues and positions of theparties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHerman and Roman J. Theuisch, co-partners, doing business asMacomb Coach and Trailer Company, are engaged in the manufactureof trailer coaches at their plant in Port Huron, Michigan. From Mayto December, 1946, the Employer purchased, for use at its plant, rawmaterials valued at approximately $125,000, of which approximately27 percent represented purchases made outside the State of Michigan.Of the $169,000 worth of finished products manufactured during thesame period, approximately 46 percent was sold to the Employer's"outlets" within the State, and were thereafter resold and shipped bythem to points outside the State.We find, contrary to the Employer's contention, that the Employeris engaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Peaceful Council of Macomb Trailer Coach Workers, herein calledthe Intervenor, is an unaffiliated labor organization, claiming to rep-resent employees of the Employer.III. THE QUESTION CONCERNINGREPRESENTATIONThe Employer has refused to recognize the Petitioner as the exclu-sive bargaining representative of its employees on the ground thatanother union has also requested such recognition.22In this connection,the Employer and the Intervenorbothcontend that the Petitionerdid not represent a majority of the plant's employeesat thetime the Petitioner's demandfor recognition was made.In support of this ^ontentionthe Intervenorpoints to anelection in January,1947,whichthe employees,themselves,conducted, and which, it isasserted, resulted in a majority of the employees voting for the Intervenor.We find nomerit in this contention.It is clearthat a Petitionerneed not establish its majoritystatus in advance of a Board election.At the petitionstage of the proceeding,all that isnecessary is that the Petitioner place the Employer on notice of its claim to majority 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNITThe parties agree, and we find, that all employees of the Employer.,excluding office and clerical employees, watchmen, foremen, and allother supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESAs noted above,-the Regional Director held an election in this pro-ceeding on April 18, 1947, which the Petitioner won.On April 23,1947, the Employer filed Objections to the Election all of which wereasserted at the hearing as the bases for its motion to dismiss the in-stant petition.We have previously discussed and overruled the ob-jections relating to lack of jurisdiction and adequacy of Petitioner'sshowing.The remaining objections allege, in effect, the followingprocedural defects in the instant case: (1) that the petition failed toconform to the Board's Rules and Regulations, (2) that an inadequateinvestigation was made, (3) that proper arrangements were not madeor the election, (4) that a secret ballot was not used, (5) that the bal-lot used did not contain "the limitation of authority of the bargain-ing agent," (6) that the election did not result in a free choice of rep-resentatives, and (7) that the holding of a prehearing election wasimproper.'As to the first of these objections, we are satisfied that the instantpetition conforms, in all respects, to our Rules and Regulations.Noris there any record basis for the Employer's position in the secondand third objections that "no adequate investigation was made" andthat "proper arrangements for the election were not made as per FieldExaminer's representations."As to the fourth and fifth objections, it is clear that the election wasconducted by secret ballot, and that the ballot was the customary typeutilized in cases where only one union is involved, and meets the-re-quirements of the Act.repiesentation,and we have held that the filing of a petition,in itself,meets that require-mentMatter of Chicago Bridge and IrpnCo,68 N L R:B 470 The further contention,in effect, that Petitioner lacked a sufficient showing of representation,is likewise lackinginmeritThe Board has frequently held that the matter of showing is purely admin-istrative in character,and is not subject to objection at the hearingMoreover,we are-administrativelysatisfied as to the adequacy of Petitioner's showing.3 At the hearing the Employer adduced evidence only in regard to the second and thirdlobjections stated above. MACOMB COACH AND TRAILER COMPANY543With respect to the sixth objection, the Employer does not specifyin what manner the freedom of the employees to choose their repre-sentative was interfered with and, on the basis of the entire record, wefind no inerit in this objection of the Employer.And as to the final objection that the holding of a prehearing elec-tion was improper, we note that the Employer does not specify the,extent, if any, to which it has been prejudiced by the holding of theelection in advance of the hearing, nor does it contend that it wasthereby deprived of a full opportunity for a hearing.4 In any event,we have. previously considered similar objections to the holding ofprehearing elections in analogous cases, and, as in those cases,5 find theEmployer's contention to be without merit.In view of the foregoing, and under all the circumstances of thecase, we find that the election held herein was a free and uncoercedelection within the Board requirements, and we shall override the Em-ployer's objections thereto.Inasmuch as the Petitioner has receiveda majority of the valid votes cast, we shall certify the Petitioner as thecollective bargaining representative of the employees in the appro-priate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, CIO, hasbeen designated and selected by a majority of all employees of theEmployer, excluding office and clerical employees, watchmen, foremen,and supervisory employees as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employinent, and other conditions of employ-ment.4The Employer does contend,however,that the Regional Director,by preparing theorder transferring the instant case to the Boaid before the hearing,was prejudging theissuesNeither the record in the instant case nor the order in question was transmittedto theBoard until the hearing had been concluded,which practice conforms to Section203 53 of the Board'sRules and Regulations.Moreover,inasmuch as the action of theRegional Director served merely to transfer the case to the Board in order to secure adetermination by us of the issues,it is clear that none of the Employer's objections hereinwere prejudged by himsMatter of Bassick Sack Division of Bassick Company, Inc,71 N.L. R. B. 1056, andcases cited therein.755420-48-vol 74-36